PER CURIAM.
Goss was convicted of violation of the Emergency Price Control Act of 1942 as amended by the Stabilization Extension Act of 1944, 50 U.S.C.A. Appendix, § 901 et seq. The charge was that he sold to John Henry Shipp a Chevrolet automobile at a price in excess of the ceiling established by Maximum Price Regulation 540.
The law'ful ceiling price of the automobile was $304 without warranty or $404 with warranty. The purchaser testified that he paid Goss $695 for the automobile and that he received no warranty. Goss testified that at the time of the sale he had no warranty forms and that he told Shipp to come back in a few days and get a warranty certificate. The evidence discloses that Nellie Shipp, wife of the purchaser, gave Goss a check for $450 as a down payment on the automobile and that Goss gave her a receipt. The balance of the purchase price was financed and Goss received $245 from the finance company.
Faced with the positive evidence that he had received $695 for the automo*348bile, Goss asserted that he made a refund of about $300 to Shipp after the car had been financed. Shipp denied that he had received a refund. The jury, as it had the right to do, believed Shipp and disbelieved Goss.
The verdict is supported by the evidence and, no reversible error appearing, the judgment is affirmed.